Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are currently pending.  Claim 1 has been amended. Claims 15 and 16 have been added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 and 16 are rejected under 35 U.S.C. 103 as obvious over Horne et al. (US 2009/0047599 A1) in view of  Imamura Satoru et al. (WO 2007/136051 A1; see attached translation).
Regarding claims 1-6 and 16, Horne et al. teach a lithographic printing plate precursor (imageable element; abstract, claims, [0022] and examples) comprising an image-recording layer (color-developing composition; [0031]) on a support (substrate; [010 & 00020]), wherein the image recording layer (imageable layer; [0010] includes colorant precursor  [0090] that can be represented by Structure (CF-1): 
    PNG
    media_image1.png
    97
    283
    media_image1.png
    Greyscale
 and more superficially represented by 
    PNG
    media_image2.png
    715
    348
    media_image2.png
    Greyscale
which meets the limitation of a dye compound  having a decomposable group that is decomposed by an acid, heat, or both to generate an amino group or hydroxy group having a structure represented by formula (1a) to (1d) and/or (2a) to (2b) , wherein dye compound has structure represented by formula 3a as instantly claimed. The layer includes a borate compound [0051-0057].
Although Horne et al. do not explicitly recite the borate compound as an electron-donating polymerization initiator as instantly recited, it is noted the borate compound taught by Horne et al. and the instant claims are the same. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Therefore, one of ordinary skilled in the art would recognize that the borate compound taught by Horne et al. should be an electron-donating polymerization initiator as instantly recited.
Furthermore, Horne et al. do not explicitly recite the decomposable group is different  from the leaving group, and the decomposable group is different from the ring as instantly claimed. However, Horne et al. recognize that image recording layer comprising a colorant precursor  [0090] that can be represented by Structure (CF-1): 
    PNG
    media_image1.png
    97
    283
    media_image1.png
    Greyscale
, which is the same as the structure in which decomposition of the decomposable group opens a ring or desorbs a leaving group  represented by formula (1a) as instantly claimed ; and a dye compounds having a structure represented by Formulas (3a) , (3c) or (3d) as a core structure: 
    PNG
    media_image2.png
    715
    348
    media_image2.png
    Greyscale
meeting the limitation of claims 1m 5 and 16 in view of providing a generally colorless or weakly colored compound in the presence of an acid to cause the ring to open providing a colored species or more intensely colored species [0087] and to improving ΔΕ [0024 & 0093]. Nonetheless, the examiner has added Imamura Satoru et al. to teach it is well-known to a person of ordinary skill in the art to include in a dye (colorant precursor) in which the decomposable group is different  from the leaving group, and the decomposable group is different from the ring as instantly claimed ( see compounds in paragraph [0072] on page 25 & [0029-0054]) into a recording layer [0007 & 0083-0085] in view of aiding in improving the recording density of the recording layer and light emission intensity [0009]: 
    PNG
    media_image3.png
    742
    890
    media_image3.png
    Greyscale
, the red arrow is an example of the structure in which the decomposition of the decomposable group opens a ring or desorbs a leaving group is a structure represented by Formula (1a) ; the purple arrow is an example of the core structure represented by Formula (3a) and yellow arrow is an example of the decomposable group  that is decomposed by an acid, heat, or both to generate an amino or hydroxy group and that is different from the leaving and ring as instantly claimed. Horne et al. and Imamura Satoru et al. are analogous art in recording layer and/colorant precursor field. Therefore, it would have been obvious to one of ordinary skill in the art to modify the colorant precursor of Horne et al. to include the decomposable group on the core structures as taught by Imamura Satoru et al. in view of improving the light emission intensity as well as ΔΕ. 
Regarding claims 7 and 8, Horne et al. teach the image-recording layer includes an infrared absorber (cyanine colorant; [0065-0066]).
Regarding claim 9, Horne et al. teach the image-recording layer further includes an electron-receiving polymerization initiator (examples). 
Regarding claim 10, Horne et al. teach the image-recording layer further includes a polymer particle [0086]. 
Regarding claim 11, Horne et al. teach the image-recording layer further includes a polymerizable compound [0011].
Regarding claim 12, Horne et al. teach the image-recording layer further includes a binder polymer [0070].
Regarding claim 13, Horne et al. teach a method for producing a lithographic printing plate, comprising: exposing the lithographic printing plate precursor in an image recording shape and forming an exposed portion and a non-exposed portion; and removing the non-exposed portion by supplying at least one of printing ink or dampening water ([0129-0136] and examples). 
Claim 14 is rejected under 35 U.S.C. 103 as obvious over Horne et al. (US 2009/0047599 A1).
Regarding claim 14, Horne et al. teach an image-recording layer (color-developing composition; [0031])  comprising a colorant precursor ( dye;  [0090]) that can be represented by Structure (CF-1): 
    PNG
    media_image1.png
    97
    283
    media_image1.png
    Greyscale
 and more superficially represented by 
    PNG
    media_image2.png
    715
    348
    media_image2.png
    Greyscale
which meets the limitation of a dye compound  having a decomposable group that is decomposed by an acid, heat, or both to generate an amino group or hydroxy group having a structure represented by formula (1a) to (1d) and/or 2a to 2b, wherein dye compound has structure represented by formula 3a as instantly claimed. The layer ( color-developing composition) includes a borate compound [0051-0057] .
Although Horne et al. do not explicitly recite the borate compound as an electron-donating polymerization initiator as instantly recited, it is noted the borate compound taught by Horne et al. and the instant claims are the same. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Therefore, one of ordinary skilled in the art would recognize that the borate compound taught by Horne et al. should be p an electron-donating polymerization initiator as instantly recited.
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 06/16/2022, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. 103 as obvious over Horne et al. (US 2009/0047599 A1) have been fully considered and are persuasive due to amendments to claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Horne et al. (US 2009/0047599 A1).
It is noted applicants only provided arguments for amended independent claim 1. Applicants failed to provide any arguments over independent claim 14. Therefore, the rejection is maintained for reason of record. 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722